Appeal from order, Supreme Court, New York County, entered March 30, 1977, unanimously dismissed, without costs and without disbursements, and without prejudice to an application by defendant-appellant to reopen plaintiff-respondent’s examination before trial in order to pursue before Special Term, Part II, rulings on objections previously interposed on plaintiff’s examination. Appellant has failed to follow the procedure set forth in Tri-State Pipe Lines Corp. v Sinclair ReBning Co. (26 AD2d 285, app dsmd 26 AD2d 544). The attempt to circumvent that procedure by appellant’s application for penalties under CPLR 3124 does not make the order thereon appealable. (Klein v Schneiderman, 58 AD2d 763.) Concur—Kupferman, J. P., Lupiano, Birns, Evans and Sullivan, JJ.